103 F.3d 142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Fernando Asi GARZON, Defendant-Appellant.
No. 96-10079.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 6, 1996.Decided Dec. 09, 1996.

1
Before:  WALLACE, SCHROEDER, and ALARCON, Circuit Judges


2
MEMORANDUM*


3
Fernando Asi Garzon appeals his conviction of importing methamphetamine in violation of 21 U.S.C. §§ 952(a), 960.  The only issue presented is whether the district court erred in admitting evidence of the results of Garzon's polygraph test over Garzon's objection, but pursuant to a prior stipulation by both parties to its admissibility at trial.


4
This court has held in very similar circumstances that such evidence is admissible.  Herman v. Eagle Star Ins. Co., 396 F.2d 427 (9th Cir.1968).  Garzon contends that this decision should be reconsidered in light of the subsequent enactment of the Federal Rules of Evidence.  However, we have reiterated Herman 's holding in cases decided after promulgation of the Rules.  See United States v. Miller, 874 F.2d 1255, 1261 (9th Cir.1989);  Brown v. Darcy, 783 F.2d 1389, 1391, 1394 n. 11, 1397 (9th Cir.1986).  In light of these reaffirmations, this panel is not free to reconsider Herman.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3